Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 35 of 207 Page ID
                                  #:1157
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 36 of 207 Page ID
                                  #:1158
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 37 of 207 Page ID
                                  #:1159
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 38 of 207 Page ID
                                  #:1160
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 39 of 207 Page ID
                                  #:1161
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 40 of 207 Page ID
                                  #:1162
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 41 of 207 Page ID
                                  #:1163
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 42 of 207 Page ID
                                  #:1164
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 43 of 207 Page ID
                                  #:1165
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 44 of 207 Page ID
                                  #:1166
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 45 of 207 Page ID
                                  #:1167
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 46 of 207 Page ID
                                  #:1168
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 47 of 207 Page ID
                                  #:1169
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 48 of 207 Page ID
                                  #:1170
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 49 of 207 Page ID
                                  #:1171
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 50 of 207 Page ID
                                  #:1172
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 51 of 207 Page ID
                                  #:1173
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 52 of 207 Page ID
                                  #:1174
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 53 of 207 Page ID
                                  #:1175
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 54 of 207 Page ID
                                  #:1176
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 55 of 207 Page ID
                                  #:1177
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 56 of 207 Page ID
                                  #:1178
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 57 of 207 Page ID
                                  #:1179
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 58 of 207 Page ID
                                  #:1180
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 59 of 207 Page ID
                                  #:1181
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 60 of 207 Page ID
                                  #:1182
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 61 of 207 Page ID
                                  #:1183
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 62 of 207 Page ID
                                  #:1184
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 63 of 207 Page ID
                                  #:1185
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 64 of 207 Page ID
                                  #:1186
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 65 of 207 Page ID
                                  #:1187
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 66 of 207 Page ID
                                  #:1188
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 67 of 207 Page ID
                                  #:1189
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 68 of 207 Page ID
                                  #:1190
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 69 of 207 Page ID
                                  #:1191
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 70 of 207 Page ID
                                  #:1192
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 71 of 207 Page ID
                                  #:1193
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 72 of 207 Page ID
                                  #:1194
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 73 of 207 Page ID
                                  #:1195
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 74 of 207 Page ID
                                  #:1196
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 75 of 207 Page ID
                                  #:1197
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 76 of 207 Page ID
                                  #:1198
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 77 of 207 Page ID
                                  #:1199
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 78 of 207 Page ID
                                  #:1200
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 79 of 207 Page ID
                                  #:1201
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 80 of 207 Page ID
                                  #:1202
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 81 of 207 Page ID
                                  #:1203
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 82 of 207 Page ID
                                  #:1204
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 83 of 207 Page ID
                                  #:1205
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 84 of 207 Page ID
                                  #:1206
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 85 of 207 Page ID
                                  #:1207
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 86 of 207 Page ID
                                  #:1208
Case 5:19-cv-00044-DMG-MRW Document 13-12 Filed 05/02/19 Page 87 of 207 Page ID
                                  #:1209
